EXHIBIT 10.4
FIRST AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
     This FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), made and entered into as of July 28, 2008, is by and among DOLAN
MEDIA COMPANY, a Delaware corporation (“Dolan”), Dolan, in its capacity as agent
for the Borrowers (“Borrowers’ Agent”), DOLAN FINANCE COMPANY, a Minnesota
corporation (“Dolan Finance”), DOLAN PUBLISHING COMPANY, a Delaware corporation,
DOLAN PUBLISHING FINANCE COMPANY, a Minnesota corporation, CLEO COMPANY, a
Delaware corporation, LONG ISLAND BUSINESS NEWS, INC., a New York corporation,
DAILY JOURNAL OF COMMERCE, INC., a Delaware corporation, LAWYER’S WEEKLY, INC.,
a Delaware corporation, LEGAL LEDGER, INC., a Minnesota corporation, THE JOURNAL
RECORD PUBLISHING CO., a Delaware corporation, DAILY REPORTER PUBLISHING
COMPANY, a Delaware corporation, NEW ORLEANS PUBLISHING GROUP, INC., a Louisiana
corporation, NOPG, L.L.C., a Louisiana limited liability company, WISCONSIN
PUBLISHING COMPANY, a Minnesota corporation, LEGAL COM OF DELAWARE, INC., a
Delaware corporation, MISSOURI LAWYERS MEDIA, INC., a Missouri corporation, THE
DAILY RECORD COMPANY, a Maryland corporation, IDAHO BUSINESS REVIEW, INC., an
Idaho corporation, FINANCE AND COMMERCE, INC., a Minnesota corporation, COUNSEL
PRESS, LLC, a Delaware limited liability company, ARIZONA NEWS SERVICE, LLC, a
Delaware limited liability company, DOLAN DLN LLC, a Delaware limited liability
company, DOLAN APC LLC, a Delaware limited liability company (“Dolan APC”), and
AMERICAN PROCESSING COMPANY, LLC, a Michigan limited liability company (“APC”)
(each (other than Dolan in its capacity as Borrowers’ Agent) a “Borrower” and,
collectively, the “Borrowers”), the banks party to the Credit Agreement defined
below (individually, a “Bank” and, collectively, the “Banks”), and U.S. BANK
NATIONAL ASSOCIATION, a national banking association (“USBNA”), as agent for the
Banks (in such capacity, the “Agent”).
RECITALS
     A. The Borrowers’ Agent, the Borrowers, the Banks and the Agent are parties
to that certain Second Amended and Restated Credit Agreement dated as of
August 8, 2007 (as amended, supplemented or modified from time to time, the
“Credit Agreement”).
     B. The Borrowers’ Agent has requested in accordance with clause (iii) of
the definition of “Permitted Acquisitions” in the Credit Agreement that the
Banks consent to the acquisition by APC of National Default Exchange Holdings,
L.P. and related entities, and provide certain related consents, as set forth in
a letter dated June 13, 2008 from the Borrowers’ Agent to the Agent attached
hereto as Exhibit A (the “Request Letter”).
     C. The Majority Banks are willing to grant such consents, and to amend
certain provisions of the Credit Agreement, in each case on and subject to the
terms of this Amendment.

 



--------------------------------------------------------------------------------



 



AGREEMENT
     NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto hereby covenant
and agree to be bound as follows:
     Section 1. Capitalized Terms. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement, unless the context shall otherwise require.
     Section 2. Consents. In accordance with the terms of the Credit Agreement,
the Majority Banks hereby grant the following consents, subject in each case to
Section 4 of this Amendment (each a “Consent” and, collectively, the
“Consents”):
     2.1 APC shall be permitted to acquire (i) 100% of the outstanding Equity
Interests of THP/NDEx AIV Corp., a Delaware corporation (“THP”), and THP/NDEx
AIV, L.P., a Delaware limited partnership (“THP LP”), (ii) all of the
outstanding Equity Interests of National Default Exchange Holdings, LP, a
Delaware limited partnership (“NDEx Holdings”), other than those held by THP LP,
(iii) all of the outstanding Equity Interests of National Default Exchange
Management, Inc., a Delaware corporation (“NDEx Management”), other than those
held by THP LP, and (iv) each of the Subsidiaries of THP, THP LP, NDEx Holdings
and NDEx Management (the “NDEx Subsidiaries” and, together with THP, THP LP,
NDEx Holdings and NDEx Management, “NDEx”), each on substantially the terms set
forth in the draft Equity Purchase Agreement provided to the Agent on or before
the date hereof by and among APC, the “Sellers” party thereto, Dolan, the
“Sellers’ Representatives” party thereto and the other Persons party thereto, or
on such other terms as are reasonably acceptable to Agent (collectively, the
“NDEx Acquisition”);
     2.2 Dolan APC shall be permitted to reduce its membership interest in APC
to not less than approximately 80% in connection with the NDEx Acquisition;
     2.3 Dolan APC and APC shall be permitted to amend and restate the APC LLC
Agreement in substantially the form set forth in Exhibit B attached hereto (the
“APC LLC Amendment No. 4”) in connection with the NDEx Acquisition;
     2.4 (i) Dolan APC and the Agent shall be permitted to amend the Pledge
Agreement executed by Dolan APC in substantially the form set forth in Exhibit C
attached hereto (the “Pledge Agreement Amendment”), (ii) APC and the Agent shall
be permitted to amend the Security Agreement executed by APC in substantially
the form set forth set forth in Exhibit D attached hereto (the “Security
Agreement Amendment”), and (iii) the Agent and the APC members party thereto
shall be permitted to amend the APC Side Letter in substantially the form set
forth in Exhibit E attached hereto (the “APC Side Letter Amendment”), in each
case in connection with the NDEx Acquisition; and

- 2 -



--------------------------------------------------------------------------------



 



     2.5 At any time and from time to time after the date hereof and prior to
October 1, 2008, Dolan shall be permitted to raise proceeds through the issuance
of its Equity Interests without such proceeds being subject to mandatory
prepayment under Section 2.6(c) of the Credit Agreement, whether or not such
issuance constitutes an Excluded Equity Issuance. The Consent in this
Section 2.5 shall be fully effective as of the date of this Amendment
notwithstanding anything to the contrary contained herein, including the failure
to satisfy any or all of the conditions set forth in Section 4 hereof.
     Section 3. Amendments. Subject in each case only to the terms of Section 4,
the Credit Agreement is hereby amended as follows (such amendments reflected in
Sections 3.2(b), 3.3, 3.6 and 3.9 to take effect upon execution and delivery of
this Amendment by the Majority Banks, the Agent, the Borrowers’ Agent and the
Borrowers, with all other others to take effect on the date the conditions set
forth in Section 4 below are fully satisfied in accordance with the terms of
such Section):
     3.1 New Definitions. Section 1.1 of the Credit Agreement is hereby amended
by adding the following terms thereto in the proper alphabetical order:
     “First Amendment”: The First Amendment to Second Amended and Restated
Credit Agreement dated as of July 28, 2008 by and among the Borrowers, the
Borrowers’ Agent, the Banks and the Agent.
     “NDEx”: Collectively, THP/NDEx AIV Corp., a Delaware corporation, THP/NDEx
AIV, L.P., a Delaware limited partnership, National Default Exchange Holdings,
LP, a Delaware limited partnership, National Default Exchange Management, Inc.,
a Delaware corporation, and the NDEx Subsidiaries (as defined in the First
Amendment).
     “NDEx Acquisition”: The acquisition by APC of 100% of the Equity Interests
of NDEx in accordance with the terms and conditions set forth in the First
Amendment.
     “NDEx Purchase Agreement”: The Equity Purchase Agreement by and among APC,
the “Sellers” party thereto, Dolan, the “Sellers’ Representatives” party thereto
and the other Persons party thereto.
     3.2 Amended Definitions.
     (a) The definition of “APC Side Letter” set forth in Section 1.1 of the
Credit Agreement is hereby amended by replacing such definition in its entirety
with the following:
     “APC Side Letter”: The letter agreement dated as of the date of
consummation of the NDEx Acquisition by and between the Agent and the members of
APC, which amends and restates the letter agreement dated January 9, 2007.

- 3 -



--------------------------------------------------------------------------------



 



     (b) The definition of “Applicable Margin” set forth in Section 1.1 of the
Credit Agreement is hereby amended by replacing such definition in its entirety
with the following:
     “Applicable Margin”: Subject to the last sentence of this definition, with
respect to the period beginning one day after the compliance certificate
required by Section 5.1(d) with respect to a fiscal quarter is required to be
delivered and ending on the date one day after the date such compliance
certificate for the next fiscal quarter is required to be delivered, the
percentage specified as applicable to Prime Rate Advances or LIBOR Advances,
based on the Senior Leverage Ratio calculated as of the end of the fiscal
quarter for which such compliance certificate was delivered:

                      LIBO   Prime     Rate   Rate Senior Leverage Ratio  
Advances   Advances
Less than 2.00:1.00
    2.00 %     0.00 %
 
               
Equal to or greater than 2.00:1.00 but less than 2.50:1.00
    2.50 %     0.50 %
 
               
Equal to or greater than 2.50:1.00 but less than 3.00:1.00
    3.00 %     1.00 %
 
               
Equal to or greater than 3.00:1.00
    3.25 %     1.25 %

For any period beginning one day after the compliance certificate required by
Section 5.1(d) with respect to a fiscal quarter is required to be but is not
delivered and ending on the date one day after the date such compliance
certificate is delivered, the Applicable Margin shall be as specified for a
Senior Leverage Ratio equal to or greater than 3.00 to 1.00; provided, however,
that for the period from the date of the consummation of the NDEx Acquisition
until the date the compliance certificate required pursuant to Section 5.1(d) is
required to be delivered for the third fiscal quarter of 2008, the Senior
Leverage Ratio shall be based on the Senior Leverage Ratio calculated, and
reflected in the certificate delivered, pursuant to Section 4.2 of the First
Amendment.
     (c) The definition of “Permitted Acquisition” set forth in Section 1.1 of
the Credit Agreement is hereby amended by replacing clause (iii) thereof with
the following clause: “(iii) the NDEx Acquisition or any other Acquisition
consented to in writing by the Majority Banks.”

- 4 -



--------------------------------------------------------------------------------



 



     (d) The definition of “Pro Forma EBITDA” set forth in Section 1.1 of the
Credit Agreement is hereby amended by deleting the word “and” before clause
(g) and adding the following to the end of such definition:
     “and (h) the sum of clauses (i) and (ii) above with respect to the NDEx
Acquisition shall be deemed to be $18,000,000 multiplied by the APC Ownership
Interest.”
     3.3 Revolving Commitment Fee. Section 2.16 of the Credit Agreement is
hereby amended by replacing such section in its entirety with the following:
     Section 2.16 Revolving Commitment Fee. Subject to the last sentence of this
Section 2.16, with respect to the period beginning one day after the day the
financial statements and compliance certificate required by Sections 5.1(c) and
(d) with respect to a fiscal quarter are required to be delivered and ending on
the date one day after the date such financial statements and compliance
certificate for the next fiscal quarter are required to be delivered, the
Borrowers shall pay to the Agent for the account of each Bank fees (the
“Revolving Commitment Fees”) in an amount determined by applying the percentage
specified below based on the Senior Leverage Ratio calculated as of the end of
the fiscal quarter for which such financial statements were delivered to the
average daily unused Revolving Commitment Amount of each Bank:

              Commitment Fee Senior Leverage Ratio   Percentage
Less than 2.50:1.00
    0.250 %
 
       
Equal to or greater than 2.50:1.00 but less than 3.00:1.00
    0.375 %
 
       
Equal to or greater than 3.00:1.00
    0.500 %

Revolving Commitment Fees are payable quarterly on the last day of each calendar
quarter and on the Revolving Loan Termination Date. Following the occurrence and
during the continuance of an Event of Default or for any period beginning one
day after the compliance certificate required by Section 5.1(d) with respect to
a fiscal quarter is required to be but is not delivered and ending on the date
one day after the date such compliance certificate is delivered, the Commitment
Fee Percentage shall be as specified for a Senior Leverage Ratio equal to or
greater than 3.00 to 1.00; provided, however, that for the period from the date
of the consummation of the NDEx Acquisition until the date the compliance
certificate required pursuant to Section 5.1(d) is required to be delivered for
the third fiscal quarter of 2008, the Senior Leverage Ratio shall be

- 5 -



--------------------------------------------------------------------------------



 



based on the Senior Leverage Ratio calculated, and reflected in the certificate
delivered, pursuant to Section 4.2 of the First Amendment.
     3.4 Representations and Warranties. Sections 4.1, 4.2 and 4.3 of the Credit
Agreement are hereby amended as follows:
     (a) Section 4.1 is hereby amended by adding a comma and the term “limited
partnership” after the term “corporation” in the first line thereof and after
the term “corporate” in the third line thereof;
     (b) Section 4.2 is hereby amended by adding a comma and the term “limited
partnership” after the term “corporate” in the third line thereof; and
     (c) Section 4.3(b) is hereby amended by adding a comma and the term
“limited partnership agreement” after the term “bylaws” in the second line of
such clause.
     3.5 Subsidiaries. Section 4.18 of the Credit Agreement is hereby amended by
replacing such section in its entirety with the following:
     Section 4.18 Subsidiaries. As of the date of the consummation of the NDEx
Acquisition, each Subsidiary of the Borrowers’ Agent is a Borrower and the
Borrowers have no Subsidiaries other than those listed on Schedule 4.18, which
sets forth the number and percentage of the shares of each class of Equity
Interests owned beneficially or of record by the Borrowers, and the jurisdiction
of organization of each Borrower.
     3.6 Financial Statements and Reports. Section 5.1(c) of the Credit
Agreement is hereby amended by replacing the reference to “Section 5.1(b)” in
the last sentence thereof with “Section 5.1(c)”.
     3.7 Restricted Payments. Section 6.7(g) of the Credit Agreement is hereby
amended by replacing such clause in its entirety with the following:
     “(g) payments made in satisfaction of APC’s obligations under Section 7.7
of the APC LLC Agreement as amended in accordance with the terms of this
Agreement.”
     3.8 Indebtedness. Section 6.13 of the Credit Agreement is hereby amended by
replacing clause (k) in its entirety with the following, renumbering the
existing clause (l) as clause (m) and adding a new clause (l) as follows:
     (k) unsecured Indebtedness consisting of a “Put Note” issued by APC
pursuant to Section 7.7 of the APC LLC Agreement as amended in accordance with
the terms of this Agreement;

- 6 -



--------------------------------------------------------------------------------



 



     (l) unsecured Indebtedness consisting of the “Earnout Payment” set forth in
the NDEx Purchase Agreement; and
     3.9 Senior Leverage Ratio. Section 6.18 of the Credit Agreement is hereby
amended by replacing such section in its entirety with the following:
     Section 6.18 Senior Leverage Ratio. The Borrowers will not permit the
Senior Leverage Ratio, as of the last day of any fiscal quarter, to be more than
3.50 to 1.00.
     3.10 Schedules. Schedules 4.18, 6.8 and 6.14 to the Credit Agreement are
hereby amended by replacing such Schedules in their entirety with Schedules
4.18, 6.8 and 6.14 in the form attached hereto, with such changes as may be
approved by the Agent to conform to the NDEx Acquisition.
     Section 4. Conditions to Effectiveness. This Amendment shall be a legal,
valid and binding agreement against the parties hereto upon the due execution
and delivery of this Amendment by the Majority Banks, the Agent, the Borrowers’
Agent and the Borrowers and, as such, no signatory hereto shall be permitted to
unilaterally rescind or revoke its signature hereto or otherwise contest the
validity or enforceability of this Amendment as against such Person (except as
specifically provided in the following provisions of this Section 4). Except as
set forth in Section 2.5 and with respect to the amendment set forth in
Section 3.6, the Consents and the other amendments set forth in Section 3 shall
be deemed void ab initio and shall cease to have any force or effect if any of
the conditions set forth in this Section 4 are not satisfied by the earlier of
the consummation of the NDEx Acquisition and September 30, 2008 (unless any such
conditions are waived in writing by the Majority Banks) .
     4.1 No Default or Event of Default shall have occurred and be continuing on
the date of consummation of the NDEx Acquisition.
     4.2 The Borrowers’ Agent shall have delivered to the Agent a certificate
calculating the Senior Leverage Ratio reflecting on a pro forma basis the NDEx
Acquisition (for this purpose, using the amount in clause (a) of the definition
of Senior Leverage Ratio calculated as of the date of consummation of the NDEx
Acquisition and using Pro Forma EBITDA after giving effect to the amendment in
Section 3.2(d) above), which Senior Leverage Ratio shall be less than the
maximum allowed Senior Leverage Ratio as of such date less 0.25.
     4.3 The Agent shall have received copies or a final draft of the NDEx
Purchase Agreement and each other material document, instrument and agreement
executed in connection with the NDEx Acquisition (the “NDEx Acquisition
Documents”), together with all lien search reports for THP, THP LP, NDEx
Holdings, NDEx Management and each NDEx Subsidiary and lien release letters and
other documents as the Agent may reasonably require to evidence the termination
of Liens on the businesses to be acquired (other than Liens permitted under
Section 6.14 of the Credit Agreement).

- 7 -



--------------------------------------------------------------------------------



 



     4.4 The Agent shall have received a consent in favor of the Agent and the
Banks to the collateral assignment of rights and indemnities under the NDEx
Acquisition Documents and (if delivered to the Borrowers) opinions of counsel
for the selling parties in favor of the Agent and the Banks.
     4.5 Dolan shall have received net proceeds of not less than $60,000,0000
from a private placement or other issuance of its Equity Interests and the total
of (i) the net proceeds from such issuance and (ii) the Equity Interests in
Dolan used to fund the NDEx Acquisition shall not be less than $75,000,000.
     4.6 The closing of the NDEx Acquisition shall occur not later than
September 30, 2008 and the Borrowers shall have Availability of not less than
$10,000,000 as of such date.
     4.7 The members of APC shall have entered into APC LLC Amendment No. 4 in
substantially the form of Exhibit B hereto or with such changes as are
reasonably acceptable to the Agent, and the Agent shall have received a duly
executed copy of APC LLC Amendment No. 4.
     4.8 (i) Dolan APC shall have executed and delivered to the Agent the Pledge
Agreement Amendment, (ii) APC shall have executed and delivered to the Agent the
Security Agreement Amendment, and (iii) the members of APC shall have executed
and delivered to the Agent the APC Side Letter Amendment.
     4.9 The Equity Interests owned by APC in THP, THP LP, NDEx Management, and
NDEx Holdings shall have been pledged to the Agent pursuant to a Pledge
Agreement and certificates representing such Equity Interests shall have been
delivered to the Agent, together with duly executed instruments of transfer or
assignment in blank, each in form and substance reasonably satisfactory to the
Agent.
     4.10 The Equity Interests owned by THP, THP LP, NDEx Management or NDEx
Holdings in any NDEx Subsidiary shall have been pledged to the Agent pursuant to
a Pledge Agreement and certificates representing such Equity Interests shall
have been delivered to the Agent, together with duly executed instruments of
transfer or assignment in blank, each in form and substance reasonably
satisfactory to the Agent.
     4.11 The Agent shall have received a copy of the Bylaws of THP, the Limited
Partnership Agreement of NDEx Holdings and THP LP, the Bylaws of NDEx Management
and the comparable organizational documents of each NDEx Subsidiary, each in
form and substance reasonably satisfactory to the Agent, certified as true and
accurate by the secretary (or other duly authorized officer of the applicable
Person) of THP, THP LP, NDEx Holdings, NDEx Management or such NDEx Subsidiary,
as applicable.
     4.12 THP, THP LP, NDEx Holdings, NDEx Management and each NDEx Subsidiary
shall execute and delivery to the Agent (i) a joinder agreement in the form
attached hereto as Exhibit F (the “Joinder Agreement (Credit Agreement)”) in
order to

- 8 -



--------------------------------------------------------------------------------



 



become obligated to repay the Loans and the other amounts payable under the Loan
Documents and (ii) a joinder agreement in the form attached hereto as Exhibit G
(the “Joinder Agreement (Security Agreement)”) in order to grant to the Agent a
first priority security interest subject no other Liens, except for Liens
permitted pursuant to Section 6.14 of the Credit Agreement, in the assets of
such Person.
     4.13 The Agent shall have received certified copies of all documents
evidencing any necessary corporate action, consent or governmental or regulatory
approval (if any) with respect to this Amendment.
     4.14 The Agent shall have received for itself and for the ratable benefit
of the Banks the fees set forth in a separate fee letter dated as of July 25,
2008 between the Agent and the Borrowers’ Agent.
     Section 5. Representations, Warranties, Authority, No Adverse Claim.
     5.1 Reassertion of Representations and Warranties, No Default. Each
Borrower hereby represents that on and as of the date hereof and after giving
effect to this Amendment (a) all of the representations and warranties contained
in the Credit Agreement are true, correct and complete in all material respects
as of the date hereof as though made on and as of such date, except for changes
permitted by the terms of the Credit Agreement and except for representations
and warranties made as of a specific earlier date, which shall be true and
correct in all material respects as of such earlier date, and (b) there will
exist no Default or Event of Default under the Credit Agreement as amended by
this Amendment on such date which has not been waived by the Banks.
     5.2 Authority, No Conflict, No Consent Required. Each Borrower represents
and warrants that such Borrower has the power and legal right and authority to
enter into this Amendment, the Pledge Agreement Amendment, the Security
Agreement Amendment, the Joinder Agreement (Credit Agreement), the Joinder
Agreement (Security Agreement) and any other instrument or agreement executed by
such Borrower in connection with this Amendment (the “Amendment Documents”) and
has duly authorized as appropriate the execution and delivery of the Amendment
Documents and other agreements and documents executed and delivered by such
Borrower in connection herewith or therewith by proper corporate action, and
none of the Amendment Documents nor the agreements contained herein or therein
contravenes or constitutes a default under any agreement, instrument or
indenture to which such Borrower is a party or a signatory or a provision of
such Borrower’s Certificate of Incorporation, Bylaws or any other agreement or
requirement of law, or result in the imposition of any Lien on any of its
property under any agreement binding on or applicable to such Borrower or any of
its property except, if any, in favor of the Banks. Each Borrower represents and
warrants that no consent, approval or authorization of or registration or
declaration with any Person, including but not limited to any governmental
authority, is required in connection with the execution and delivery by such
Borrower of the Amendment Documents or other agreements and documents executed
and delivered by such Borrower in connection therewith or the performance of
obligations of such Borrower therein described, except

- 9 -



--------------------------------------------------------------------------------



 



for those which such Borrower has obtained or provided and as to which such
Borrower has delivered certified copies of documents evidencing each such action
to the Banks.
     5.3 No Adverse Claim. Each Borrower warrants, acknowledges and agrees that
no events have taken place and no circumstances exist at the date hereof which
would give such Borrower a basis to assert a defense, offset or counterclaim to
any claim of the Banks with respect to the Obligations.
     Section 6. Limited Purpose Consents. Notwithstanding anything contained
herein, the Consents (i) are limited consents and waivers, (ii) are effective
only with respect to the specific transactions described in this Amendment for
the specific instance and the specific purpose for which they are given,
(iii) shall not be effective for any other purpose or transaction, and
(iv) except as expressly set forth in Section 3 and subject to Section 4, do not
constitute an amendment or basis for a subsequent waiver of any of the
provisions of the Credit Agreement. Except as expressly provided in Section 3
and subject to Section 4, (a) all of the terms and conditions of the Credit
Agreement remain in full force and effect and none of such terms and conditions
are, or shall be construed as, otherwise amended or modified, and (b) nothing in
this Amendment shall constitute a waiver by the Banks of any Default or Event of
Default, or of any right, power or remedy available to the Banks under the
Credit Agreement or any other Loan Document, whether any such defaults, rights,
powers or remedies presently exist or arise in the future.
     Section 7. Affirmation of Credit Agreement, Further References, Affirmation
of Security Interest. The Banks and the Borrowers each acknowledge and affirm
that the Credit Agreement, as hereby amended, is hereby ratified and confirmed
in all respects and all terms, conditions and provisions of the Credit
Agreement, except as amended by this Amendment, shall remain unmodified and in
full force and effect. All references in any document or instrument to the
Credit Agreement are hereby amended and shall refer to the Credit Agreement as
amended by this Amendment. Each Borrower confirms to the Banks that the
Obligations are and continue to be secured by the security interest granted by
the Borrowers in favor of the Banks under the Security Documents, and all of the
terms, conditions, provisions, agreements, requirements, promises, obligations,
duties, covenants and representations of the Borrowers under such documents and
any and all other documents and agreements entered into with respect to the
obligations under the Credit Agreement are incorporated herein by reference and
are hereby ratified and affirmed in all respects by the Borrowers.
     Section 8. Merger and Integration, Superseding Effect. This Amendment, from
and after the date hereof, embodies the entire agreement and understanding
between the parties hereto and supersedes and has merged into this Amendment all
prior oral and written agreements on the same subjects by and between the
parties hereto with the effect that this Amendment shall control with respect to
the specific subjects hereof and thereof.
     Section 9. Severability. Whenever possible, each provision of this
Amendment and the other Amendment Documents and any other statement, instrument
or transaction contemplated hereby or thereby or relating hereto or thereto
shall be interpreted in such manner as to be effective, valid and enforceable
under the applicable law of any jurisdiction, but, if any

- 10 -



--------------------------------------------------------------------------------



 



provision of this Amendment, the other Amendment Documents or any other
statement, instrument or transaction contemplated hereby or thereby or relating
hereto or thereto shall be held to be prohibited, invalid or unenforceable under
the applicable law, such provision shall be ineffective in such jurisdiction
only to the extent of such prohibition, invalidity or unenforceability, without
invalidating or rendering unenforceable the remainder of such provision or the
remaining provisions of this Amendment, the other Amendment Documents or any
other statement, instrument or transaction contemplated hereby or thereby or
relating hereto or thereto in such jurisdiction, or affecting the effectiveness,
validity or enforceability of such provision in any other jurisdiction.
     Section 10. Successors. The Amendment Documents shall be binding upon the
Borrowers and the Banks and their respective successors and assigns, and shall
inure to the benefit of the Borrowers and the Banks and the successors and
assigns of the Banks.
     Section 11. Legal Expenses. As provided in Section 9.2 of the Credit
Agreement, the Borrowers agree to pay or reimburse the Agent, upon execution of
this Amendment, for all reasonable out-of-pocket expenses paid or incurred by
the Agent, including filing and recording costs and fees, charges and
disbursements of outside counsel to the Agent (determined on the basis of such
counsel’s generally applicable rates, which may be higher than the rates such
counsel charges the Agent in certain matters) and/or the allocated costs of
in-house counsel incurred from time to time, in connection with the Credit
Agreement, including in connection with the negotiation, preparation, execution,
collection and enforcement of the Amendment Documents and all other documents
negotiated, prepared and executed in connection with the Amendment Documents,
and in enforcing the obligations of the Borrowers under the Amendment Documents,
and to pay and save the Banks harmless from all liability for, any Taxes or
Other Taxes which may be payable with respect to the execution or delivery of
the Amendment Documents, which obligations of the Borrowers shall survive any
termination of the Credit Agreement.
     Section 12. Headings. The headings of various sections of this Amendment
have been inserted for reference only and shall not be deemed to be a part of
this Amendment.
     Section 13. Counterparts. The Amendment Documents may be executed in
several counterparts as deemed necessary or convenient, each of which, when so
executed, shall be deemed an original, provided that all such counterparts shall
be regarded as one and the same document, and any party to the Amendment
Documents may execute any such agreement by executing a counterpart of such
agreement. Signature pages delivered by facsimile or other electronic
transmission (including by email in .pdf format) shall be considered original
signatures hereto, all of which shall be equally valid.

- 11 -



--------------------------------------------------------------------------------



 



     Section 14. Governing Law. THE AMENDMENT DOCUMENTS SHALL BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT OF
LAW PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS, THEIR HOLDING COMPANIES AND THEIR AFFILIATES.
[The next page is the signature page.]

- 12 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the date and year first above written.

            DOLAN MEDIA COMPANY,
as a Borrower and as Borrowers’ Agent
      By:   /s/ Scott Pollei         Scott Pollei        Executive Vice
President and
Chief Financial Officer        DOLAN FINANCE COMPANY
DOLAN PUBLISHING COMPANY
DOLAN PUBLISHING FINANCE COMPANY
CLEO COMPANY
LONG ISLAND BUSINESS NEWS, INC.
DAILY JOURNAL OF COMMERCE, INC.
LAWYER’S WEEKLY, INC.
LEGAL LEDGER, INC.
THE JOURNAL RECORD PUBLISHING CO.
DAILY REPORTER PUBLISHING COMPANY
NEW ORLEANS PUBLISHING GROUP, INC.
NOPG, L.L.C.
WISCONSIN PUBLISHING COMPANY
LEGAL COM OF DELAWARE, INC.
MISSOURI LAWYERS MEDIA, INC.
THE DAILY RECORD COMPANY
IDAHO BUSINESS REVIEW, INC.
FINANCE AND COMMERCE, INC.
COUNSEL PRESS, LLC
ARIZONA NEWS SERVICE, LLC
DOLAN DLN, LLC
DOLAN APC LLC
AMERICAN PROCESSING COMPANY, LLC
      By:   /s/ Scott Pollei         Scott Pollei        Vice President   

S-1



--------------------------------------------------------------------------------



 



         

            U.S. BANK NATIONAL ASSOCIATION,
as Agent
      By:   /s/ Michael J. Staloch         Michael J. Staloch,        Senior
Vice President     

            U.S. BANK NATIONAL ASSOCIATION,
as a Bank
      By:   /s/ Michael J. Staloch         Michael J. Staloch,        Senior
Vice President   

S-2



--------------------------------------------------------------------------------



 



         

                  LASALLE BANK NATIONAL ASSOCIATION    
 
           
 
  By:   Unknown    
 
           
 
  Name:        
 
           
 
  Title:        
 
           

S-3



--------------------------------------------------------------------------------



 



                  ASSOCIATED BANK, NATIONAL ASSOCIATION    
 
           
 
  By:   Unknown    
 
           
 
  Name:        
 
           
 
  Title:        
 
           

S-4



--------------------------------------------------------------------------------



 



                  BANK OF THE WEST    
 
           
 
  By:   Unknown    
 
           
 
  Name:        
 
           
 
  Title:        
 
           

S-5



--------------------------------------------------------------------------------



 



                  COMERICA BANK    
 
           
 
  By:   Unknown    
 
           
 
  Name:        
 
           
 
  Title:        
 
           

S-6



--------------------------------------------------------------------------------



 



                  COOPERATIVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK
NEDERLAND”, NEW YORK BRANCH    
 
           
 
  By:   Unknown    
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
           
 
  By:   Unknown    
 
           
 
  Name:        
 
           
 
  Title:        
 
           

S-7



--------------------------------------------------------------------------------



 



                  KEYBANK NATIONAL ASSOCIATION    
 
           
 
  By:   Unknown    
 
           
 
  Name:        
 
           
 
  Title:        
 
           

S-8



--------------------------------------------------------------------------------



 



     
SCHEDULES
   
 
   
Schedule 4.18
  Subsidiaries
Schedule 6.8
  Affiliate Transactions
Schedule 6.14
  Liens
 
   
EXHIBITS
   
 
   
Exhibit A
  Request Letter
Exhibit B
  APC LLC Amendment No. 4
Exhibit C
  Third Amendment to Pledge Agreement (Dolan APC)
Exhibit D
  Third Amendment to Security Agreement (APC)
Exhibit E
  APC Side Letter Amendment
Exhibit F
  Joinder Agreement (Credit Agreement)
Exhibit G
  Joinder Agreement (Security Agreement)

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.18
SUBSIDIARIES

                                      Issued and       State of        
Outstanding   Subsidiary   Organization     Percentage Ownership   Shares  
Arizona News Service, LLC
  Delaware   100%   1,000 Class A Units
 
                   
Cleo Company
  Delaware   100%   100 shares of Common Stock
 
                   
Counsel Press, LLC
  Delaware   100%   1,000 Class A Units
 
                   
Daily Journal of Commerce, Inc.
  Delaware   100%   100 shares of Common Stock
 
                   
The Daily Record Company
  Maryland   100%   20,000 shares of Common Stock
 
                   
Daily Reporter Publishing Company
  Delaware   100%   100 shares of Common Stock
 
                   
Dolan APC LLC
  Delaware   100%   1,000 Class A Units
 
                   
Dolan DLN LLC
  Delaware   100%   1,000 Class A Units
 
                   
Dolan Finance Company
  Minnesota   100%   1,000 shares of Common Stock
 
                   
Dolan Publishing Company
  Delaware   100%   100 shares of Common Stock
 
                   
Finance and Commerce, Inc.
  Minnesota   100%   13,900 shares of Common Stock
 
                   
The Journal Record Publishing Co.
  Delaware   100%   100 shares of Common Stock
 
                   
Legal Com of Delaware, Inc.
  Delaware   100%   1,000 shares of Common Stock
 
                   
Legal Ledger, Inc.
  Minnesota   100%   100 shares of Common Stock

 

 



--------------------------------------------------------------------------------



 



                                      Issued and       State of        
Outstanding   Subsidiary   Organization     Percentage Ownership   Shares  
Long Island Business News, Inc.
  New York   100%   5,040 shares of Common Stock
 
                   
New Orleans Publishing Group, Inc.
  Louisiana   100%   100 shares of Common Stock
 
                   
Lawyer’s Weekly, Inc.
  Delaware   100%   100 shares of Common Stock
 
                   
Wisconsin Publishing Company
  Minnesota   100%   100 shares of Common Stock
 
                   
NOPG, LLC.
  Louisiana   100% owned by New Orleans Publishing Group, Inc.        
 
                   
Missouri Lawyers Media, Inc.
  Missouri   100% owned by Legal Com of Delaware, Inc.   20,000 shares of Common
Stock
 
                   
Idaho Business Review, Inc.
  Idaho   100% owned by Daily Record Company   100,000 shares of Common Stock
 
                   
Dolan Publishing Finance Company
  Minnesota   100% owned by Dolan Publishing Company   100 shares of Common
Stock
 
                   
American Processing Company, LLC
  Michigan   [88,890%] owned by Dolan APC LLC   [1,156,288] Common Units
 
                   
THP/NDEx AIV Corp.
  Delaware   100% owned by American Processing Company, LLC   1,000 shares of
Common Stock
 
                   
THP/NDex AIV, L.P.
  Delaware   100% of limited partner interests owned by THOP/NDEx AIV Corp.;
100% of general partner interests owned by American Processing Company, LLC    
   

 

 



--------------------------------------------------------------------------------



 



                                      Issued and       State of        
Outstanding   Subsidiary   Organization     Percentage Ownership   Shares  
National Default Exchange Management, Inc.
  Delaware   85.943% owned by American Processing Company, LLC; 14.057% owned by
THP/NDEx AIV, L.P.   99,999 shares of Common Stock
 
                   
National Default Exchange Holdings, LP
  Delaware   85.943% owned by American processing Company, LLC; 14.057% owned by
THP/NDEx AIV, L.P.   1,000,000 units
 
                   
National Default Exchange GP, LLC
  Delaware   100% owned by National Default Exchange Holdings, LP        
 
                   
National Default Exchange, LP
  Delaware   99% owned by National Default Exchange Holdings, LP; 1% owned by
national Default Exchange GP, LLC        
 
                   
NDEx Technologies, LLC
  Texas   100% owned by National Default Exchange Holdings, LP        
 
                   
NDEx West, LLC
  Delaware   100% owned by National Default Exchange Holdings, LP        
 
                   
NDEx Title Services, L.L.C.
  Texas   100% owned by National Default Exchange Holdings, LP        

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.8
AFFILIATE TRANSACTIONS

1.   Services Agreement dated as of March 14, 2006 by and among Trott & Trott,
Professional Corporation, David A. Trott and APC

2.   Employment Agreement dated as of March 14, 2006 by and between David A.
Trott and APC

3.   Office and Space Sharing Agreement dated as of March 14, 2006 by and
between Trott & Trott, Professional corporation and APC

4.   Sublease dated as of March 14, 2006 by and between Trott & Trott,
Professional Corporation and APC

5.   Services Agreement dated as of January 9, 2006 by and among Feiwell &
Hannoy, P.C., Michael Feiwell, Doug Hannoy and APC

6.   Employment Agreement dated as of January 9, 2007 by and between Michael J.
Feiwell and APC

7.   Employment Agreement dated as of January 9, 2007 by and between Douglas
Hannoy and APC

8.   Sublease dated as of January 9, 2007 by and between Wolverines I, Inc. and
APC

9.   Office and Space Sharing Agreement dated as of January 9, 2007 by and
between Feiwell & Hannoy, P.C. and APC

10.   Amended and Restated Operating Agreement of APC dated as of March 14,
2006, as amended

11.   APC Note Payable to Feiwell & Hannoy dated as of January 9, 2007

12.   APC Note Payable to Dolan Finance Company dated as of November 10, 2006

13.   APC Note Payable to Dolan Finance Company dated as of January 9, 2007

14.   Amended and Restated Employment Agreement dated as of April 1, 2007 by and
between Dolan Media Company and James P. Dolan

15   Employment Agreement dated as of April 1, 2007 by and between Dolan Media
Company and Scott Pollei

 

 



--------------------------------------------------------------------------------



 



16.   Employment Agreement dated as of April 1, 2007 by and between Dolan Media
Company and Mark W.C. Stodder.

17.   Amended and Restated Registration Rights Agreement dated as of
September 1, 2004 by and among Dolan Media Company and certain holders of Dolan
Media Company’s common stock, series A preferred stock and series C preferred
stock

18.   Net Director, LLC, in which David A. Trott owns 11.1%, provides an
information clearing house service used by APC

19.   American Servicing Corporation, in which David A. Trott owns 60%, provides
property tax searches and courier services to APC

20.   Lease dated as of April 1, 2007 by and between APC and NW13, LLC, in which
David A. Trott owns 75%

21.   Lease by and between Lawyers Weekly, Inc. and NW13, LLC

22.   Agreement by and between Dolan Media Company and Trott & Trott,
Professional Corporation to pay Trott & Trott a fee in connection with Dolan
Finance’s loan to APC

23.   Option Agreement pursuant to which Frappier Daffin & Barrett, LLP shall
grant to Trott & Trott, Professional Corporation an option to purchase Frappier
Daffin & Barrett, LLP’s equity interests in Brown & Shapiro, LLP

24.   Sublease for 15000 Surveyor Blvd., Addison, Texas 75001, by and between
National Default Exchange Holdings, LP and Barrett Daffin Frappier Turner &
Engel, LLP

25.   Sublease for 1900 St James Place, Houston, Texas 77056, by and between
National Default Exchange Holdings, LP and Barrett Daffin Frappier Turner &
Engel, LLP

26.   Office Sharing Agreements, by and between National Default Exchange
Holdings, LP, Barrett Daffin Frappier Turner & Engel, LLP

27.   Access Agreement for 15000 Surveyor Blvd., Addison, Texas 75001, by and
between National Default Exchange Holdings, LP and Michael C. Barrett

28.   Amended and Restated Services Agreement, by and between National Default
Exchange, LP and Barrett Daffin Frappier Turner & Engel, LLP

29.   Services Agreement, by and between National Default Exchange, LP and
Barrett Daffin & Frappier, LLP

30.   Services Agreement, by and between NDEx West, LLC and Barrett Daffin
Frappier Treder & Weiss, LLP

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.14
LIENS

1.   UCC Financing Statement Nos. 42689539 and 43282623 of CIT Communications
Finance Corporation on certain equipment leased to Dolan Media Company and Cleo
Company (formerly known as Henry M. Greene & Associates, Inc.)

2.   UCC Financing Statement Nos. 2007010415-7 and 2007-062338-5 of Analysts
International Corporation on certain equipment purchased by American Processing
Company, LLC

3.   UCC Financing Statement No. 2007087941-3 of Canon Financial Services on
certain equipment leased to American Processing Company, LLC

4.   UCC Financing Statement No. 41859992 of First Premier Capital LLC on
certain equipment leased by Dolan Media Company

5.   UCC Financing Statement No 81027620 of US Express Leasing, Inc. on certain
equipment leased by National Default Exchange, LP

6.   UCC Financing Statement No 81455177 of US Express Leasing, Inc. on certain
equipment leased by National Default Exchange, LP

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A TO
FIRST AMENDMENT
REQUEST LETTER
(See Attached)

 





--------------------------------------------------------------------------------



 



          (DOLAN MEDIA COMPANY) [c88689c8868901.gif]   Vicki J. Duncomb
Vice President,
Finance   1200 Baker Building
706 Second Avenue South
Minneapolis, MN 55402
(612) 337-4464
FAX: (612) 317-9434
E-mail: vicki.duncomb@dolanmedia.com

June 13, 2008
Mr. Michael Staloch
Senior Vice President
U.S. Bank National Association
800 Nicollet Mall
Minneapolis, MN 55402
Re: Second Amended and Restated Credit Agreement by and between Dolan Media
Company et al and U.S Bank National Association, as Agent, Dated August 8, 2007
Dear Mike:
American Processing Company LLC, (APC) a majority owned subsidiary of Dolan
Media Company, intends to purchase 100% of the membership interests of National
Default Exchange Holdings, LP (NDEx). The consideration for this purchase totals
$210,000,000: $182,500,000 in cash, (of which $147,500,000 will be paid at
closing to the sellers, $15,000,000 will be held in escrow subject to an earnout
provision and $20,000,000 will be held in escrow for an indemnity escrow)
$17,500,000 of APC membership interests (approximately 9% of the APC membership
interests) and $10,000,000 of Dolan Media Company common stock.
We intend to sell 5,000,000 shares of Dolan Media Company common stock in order
to finance part of the NDEx transaction. The stock sale will be in a private
placement (a PIPE) with selected investors. The expected net proceeds range
between $80,000,000 and $92,000,000 depending upon the ultimate price per share.
We will use all of the net proceeds from the stock sale to fund part of the
purchase. The balance of the purchase will be funded by drawing on the revolving
line of credit and by using our available, existing cash of approximately
$5,000,000. We expect to draw between $85,000,000 and $97,000,000 on the
revolver. After the transaction, we will have between $28,000,000 and
$40,000,000 of revolving credit availability and our pro forma Senior Leverage
Ratio will be no greater than 2.3x.
Dolan Media Company is hereby requesting the Banks consent to the NDEx
acquisition, and the proposed PIPE. In addition, Dolan Media Company requests
that the Banks waive any covenant violations caused by such transaction.

 

 



--------------------------------------------------------------------------------



 



Mr. Michael Staloch
June 12, 2008
Page 2
Specifically, we are requesting that the Banks amend the following provisions of
the Credit Agreement:

(i)  
Definition of Permitted Acquisitions, to specifically include the NDEx
acquisition

(ii)  
Section 6.5(c) which prohibits the decrease in ownership of any Subsidiary (as a
result of the NDEx acquisition, DMC’s ownership in APC will decrease from
approximately 89% to approximately 80%;)

(iii)  
Section 6.8 which prohibits changes to the American Processing Company Operating
Agreement (the Operating Agreement will be amended in order to allow the
borrowing from Dolan Finance Company and to restrict payments to the members
unless the payments to Dolan Finance Company are being made on a timely basis
and to allow the redemption of the interest which will be held by the NDEx
sellers); and

(iv)  
Section 6.12 which prohibits loans to American Processing Company in excess of
$1.0 million (DMC, through its wholly-owned subsidiary, Dolan Finance Company,
will lend APC funds to complete the NDEx acquisition);

In consideration for these changes, and in recognition of changes to the credit
markets, we have agreed to reduce the maximum allowed Senior Leverage Ratio to
3.5 times and increase the Applicable Margins.
Enclosed with this letter are the following items to aid in your review:

1.  
Table showing sources and uses of the funding for these transactions
  2.  
Five year forecast of financials, including projected covenant tests

We would like to sign the amendment on June 27, 2008 in order to sign and
announce the NDEx acquisition on June 30, 2008. This transaction will require a
Hart-Scott-Rodino filing. We intend to make such a filing as soon as possible
after signing and we intend to ask for early termination of the filing. Closing
would be as soon as clearance is granted after the HSR filing.

     
Very truly yours,
   
 
   
/s/ Vicki J. Duncomb
 
   
Vicki J. Duncomb
   
Vice President — Finance/Corporate Secretary
   

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B TO
FIRST AMENDMENT
APC LLC AMENDMENT No. 4
(See Attached)

 

 



--------------------------------------------------------------------------------



 



AMENDMENT NO. 4
to the
AMENDED AND RESTATED OPERATING AGREEMENT
of
AMERICAN PROCESSING COMPANY, LLC
THIS AMENDMENT NO. 4 (this “Amendment”) to that certain Amended and Restated
Operating Agreement, dated as of March 14, 2006, as amended by that certain
Amendment No. 1 to the Amended and Restated Operating Agreement, dated as of
January 9, 2007, that certain Amendment No. 2 to the Amended and Restated
Operating Agreement, dated as of November 30, 2007 and that certain Amendment
No. 3 to the Amended and Restated Operating Agreement, dated as of February 28,
2008 (the “Operating Agreement”), of American Processing Company, LLC, a
Michigan limited liability company (the “Company”), is made and entered into to
be effective for all purposes as of July [XXXXX], 2008, by and among the
Company, the Manager and the Members listed on the signature pages hereto.
Capitalized terms used but not otherwise defined herein shall have meanings
specified in the Operating Agreement.
RECITALS
A. On June [XXXXX], 2008, the Manager sent a Call Notice to each Member (the
“NDEx Notice”) whereby the Manager requested that each Member contribute to the
capital of the Company its pro rata share of an amount equal to $[XXXXX], which
such amount is being raised in connection with the purchase by the Company,
directly and indirectly, of (i) all the outstanding capital stock of THP/NDEx
AIV Corp., a Delaware corporation (“THP Corp.”), (ii) all the general
partnership interests in THP/NDEx AIV, LP, a Delaware limited partnership (“THP
LP”), (iii) all the limited partnership interests in National Default Exchange
Holdings, L.P., a Delaware limited partnership (“NDEx Holdings”), other than
those limited partnership interests held by THP LP, and (iv) all the outstanding
capital stock of National Default Exchange Management, Inc., a Delaware
corporation which is the general partner of NDEx Holdings (“Management”), other
than the capital stock held by THP LP. NDEx Holdings, Management, THP Corp. and
THP LP are collectively referred to herein as “NDEx”.
B. Dolan has elected to make capital contributions to the Company in connection
with the NDEx Notice and Dolan has agreed to make an additional contribution to
the Company in the amount equal to the sum of Trott & Trott’s Optional Capital
Contribution Amount and Feiwell & Hannoy’s Optional Capital Contribution Amount
set forth in the NDEx Notice.
C. A portion of the capital contribution to be made by Dolan will be in the form
of [XXXXX] shares of Dolan Common Stock with an agreed fair market value of
$[XXXXX].
D. The Company is a party to that certain Equity Purchase Agreement, dated as of
[XXXXX], 2008, pursuant to which the Company has agreed to purchase all the
outstanding equity interests of NDEx.

 

 



--------------------------------------------------------------------------------



 



E. As a portion of the consideration being paid by the Company for the
acquisition of the equity interests of NDEx, the Company has agreed to issue an
aggregate of [XXX] Common Units (the “NDEx Seller Units”) to the Persons, and in
the amount, set forth on Schedule A attached hereto (such Persons, the “NDEx
Sellers”).
F. Pursuant to Section 10.4 of the Operating Agreement, the Manager and a
Supermajority-in-Interest of the Members have agreed to amend the terms of the
Operating Agreement as provided in this Amendment in order to, among other
things, reflect (i) the additional Common Units issued to Dolan in connection
with the additional capital contributions made by Dolan described above,
(ii) the issuance of the NDEx Seller Units to the NDEx Sellers and (iii) the
liquidity right agreed to be granted to the NDEx Sellers.
AGREEMENT
1. AMENDMENTS
1.1 The following definitions shall be added to, or amended in, as appropriate,
Article I of the Operating Agreement:
“NDEx Sellers” means Michael C. Barrett, Jacqueline M. Barrett, Robert F.
Frappier, James C. Frappier, Mary A. Daffin, Barry Tiedt and Abbe L. Patton.
“Minority Members” means Trott & Trott, Feiwell & Hannoy and each of the NDEx
Sellers.
“Put Closing” is defined in Section 7.7(c).
“Put Note” is defined in Section 7.7(c).
“Put Securities” is defined in Section 7.7(c).
1.2 Section 7.7 of the Operating Agreement is hereby amended and restated in its
entirety as follows:
7.7 Liquidity Right.
(a) (i) For a period of six (6) months after August 2, 2009 with respect to
Trott & Trott and Feiwell & Hannoy only, or (ii) for a period of six (6) months
after [XXXXX], 2012 with respect to the NDEx Sellers only, each Minority Member
will have the right to require the Company to repurchase all or any portion of
such Minority Member’s Common Units or other Membership Interests in the Company
for a purchase price equal to the Repurchase Price by delivering written notice
of the exercise of such right to the Manager (the “Put Notice”). The date on
which the Manager receives a Put Notice hereinafter is referred to as the “Put
Delivery Date”. The parties acknowledge and agree that, for purposes of
calculating the Repurchase Price, the specified date with respect to the Formula
Value Per Common Unit shall be the Put Closing Date (as defined below).

 

 



--------------------------------------------------------------------------------



 



(b) The Company shall be obligated to purchase all of each applicable Minority
Member’s Common Units or other Membership Interests in the Company requested to
be repurchased by such Minority Member in the Put Notice pursuant to
Section 7.7(a) hereof (the “Put Securities”), at a closing (the “Put Closing”)
on such date as mutually agreed to by the Manager and the applicable Minority
Members, which date shall not be prior to thirty (30) days after the Put
Delivery Date. At the Put Closing, (i) each Minority Member shall (A) endorse
and deliver any certificates representing the Put Securities held by such
Minority Member to be repurchased by the Company, (B) execute and deliver any
other instruments requested by the Company to evidence the repurchase of the Put
Securities by the Company, and (C) execute and deliver definitive documentation
containing customary representations, warranties and indemnifications
satisfactory to the Manager (including that such Minority Member has good and
marketable title to the Put Securities free and clear of all liens,
hypothecations, mortgages, charges, security interests, pledges and other
encumbrances and claims of any nature), and (ii) the Manager shall deliver to
such Minority Member a promissory note issued by the Company (a “Put Note”) in
the aggregate principal amount equal to the Repurchase Price. Prior to the Put
Closing, an Minority Member and the Manager shall in good faith negotiate the
terms and conditions of the Put Note; provided, however, that such Put Note will
(i) be unsecured, (ii) be for a term of three years with level payments of
principal and interest during the term thereof, (iii) bear interest at a rate
equal to the then prevailing prime rate plus two percent (2%) and (iv) be
subject to the terms and conditions of any subordination agreement requested by
the Senior Agent and the Senior Lenders.
1.3 A new Section 3.3(c) is added to the Operating Agreement to read in its
entirety as follows:
(c) In-Kind Capital Contributions; Issuance of Additional Common Units. If
acceptable to the Manager, Optional Capital Contributions may be made in
property other than cash and the amount of such Optional Capital Contributions
(which shall be the fair market value of such property) shall be as determined
by a Supermajority-in-Interest of the Members. Dolan and each Minority Member
who makes Optional Capital Contributions shall receive additional Common Units
in the Company in an amount equal to the amount of Optional Capital
Contributions so made divided by the Formula Value Per Common Unit.
1.4 Pursuant to Section 3.4 of the Operating Agreement, upon the closing of the
acquisition of NDEx by the Company, the Manager hereby authorizes the issuance
of the NDEx Common Units to each of the NDEx Sellers in the amounts set forth on
Schedule A.

 

 



--------------------------------------------------------------------------------



 



1.5 Section 3.4(b)(ii) and Section 3.4(b)(iii) are hereby amended to read in
their entirety as follows:
(ii) If some, but not all of the Eligible Investors, do not exercise their
rights under this Section 3.4(b) (in such capacity, each a “Declining
Investor”), the Company shall so advise the other Eligible Investor(s) which are
exercising their rights under this Section 3.4(b) (in such capacity, a
“Participating Investor(s)”) by providing the Participating Investor(s) with
written notice (the “Participating Notice”) within ten (10) Business Days after
the expiration of the fifteen (15) Business Day period in which such rights
could have been exercised. The Participating Investor(s) shall thereupon for a
period of five (5) Business Days from the date of such Participating Notice be
entitled to purchase the share of the New Securities which could have been
purchased by the Declining Investor(s). The Participating Investor(s) shall
close on the purchase of the New Securities within thirty (30) days after the
expiration of the 5-Business Day period.
(iii) The Company shall have one hundred twenty (120) days after the date of the
Preemptive Notice to sell or enter into an agreement (pursuant to which the sale
of New Securities covered thereby shall be closed, if at all, within sixty
(60) days from the date of such agreement) to sell the remaining New Securities
not purchased by the Eligible Investors or the Participating Investor(s), as the
case may be, at a price no less and upon the same terms and conditions as those
specified in the Preemptive Notice. If the price of the New Securities decreases
or the terms and conditions change, the provisions of this Section 3.4(b) shall
again apply de novo.
1.6 Exhibit A of the Operating Agreement is hereby replaced with Exhibit A
attached hereto.
1.7 Distributions. The parties agree that Distributable Cash related to the
month ended [July], 2008 shall be calculated by computing the Member’s
Participating Percentages for such month on a daily basis.
2. REFERENCE TO AND EFFECT ON THE OPERATING AGREEMENT
2.1 Each reference in the Operating Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein”, or words of like import shall mean and be a reference to the
Operating Agreement as amended hereby.
2.2 Except as specifically amended above, the Operating Agreement shall remain
in full force and effect and is hereby ratified and confirmed.
3. MISCELLANEOUS
3.1 This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute one and the same instrument. In accordance with the
Operating Agreement, this Amendment shall be effective upon execution by the
Company, the Manger and a Supermajority-in-Interest of the Members. This
Amendment, to the extent signed and delivered by means of a facsimile machine or
other electronic transmission (including transmission in portable document
format by electronic mail), shall be treated in all manner and respects and for
all purposes as an original agreement and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At the request of any party hereto, each other party hereto shall re-
execute original forms hereof and deliver them to all other parties, except that
the failure of any party to comply with such a request shall not render this
Amendment invalid or unenforceable. No party hereto shall raise the use of a
facsimile machine or other electronic transmission to deliver a signature, or
the fact that any signature was transmitted or communicated through the use of a
facsimile machine or other electronic transmission, as a defense to the
formation or enforceability of a contract and each such party forever waives any
such defense.

 

 



--------------------------------------------------------------------------------



 



3.2 Section headings in this Amendment are included herein for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.
3.3 Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Amendment and the consummation of the transactions contemplated hereby.
3.4 The language used in this Amendment will be deemed to be the language chosen
by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party.
3.5 If and to the extent there are any inconsistencies between the Operating
Agreement and this Amendment, the terms of this Amendment shall control.
[Remainder of Page Intentionally Left Blank.
Signature Pages Follow.]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above.

                      COMPANY:
 
                    AMERICAN PROCESSING COMPANY, LLC    
 
                    By:   DOLAN APC LLC             Its: Manager    
 
               
 
  By:                          
 
      Name:    Scott J. Pollei    
 
      Its:   Vice President    
 
                    MANAGER:    
 
                    DOLAN APC LLC    
 
               
 
  By:                          
 
      Name:   Scott J. Pollei    
 
      Its:   Vice President    
 
                    MEMBERS:    
 
                    DOLAN APC LLC    
 
               
 
  By:                          
 
      Name:   Scott J. Pollei    
 
      Its:   Vice President    
 
                    APC INVESTMENTS, LLC    
 
               
 
  By:                          
 
      Name:   David A. Trott    
 
      Its:   Manager    
 
                    FEIWELL & HANNOY PROFESSIONAL CORPORATION    
 
               
 
  By:                          
 
      Name:        
 
      Its:        

 

 



--------------------------------------------------------------------------------



 



         
 
  Michael C. Barrett    
 
       
 
  Jacqueline M. Barrett    
 
       
 
  Robert F. Frappier    
 
       
 
  James C. Frappier    
 
       
 
  Mary A. Daffin    
 
       
 
  Barry Tiedt    
 
       
 
  Abbe L. Patton    

 

 



--------------------------------------------------------------------------------



 



SCHEDULE A
NDEx SELLERS

          Name   NDEX Seller Units  
 
       
Michael C. Barrett
       
 
       
Jacqueline M. Barrett
       
 
       
Robert F. Frappier
       
 
       
James C. Frappier
       
 
       
Mary A. Daffin
       
 
       
Barry Tiedt
       
 
       
Abbe L. Patton
       
 
       
TOTAL:
       

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
List of Members, Capital Contributions, Capital Accounts
Common Units and Participating Percentages

                              Participating   Name, Address, Phone and Fax of
Member   Common Units     Percentage  
 
               
Dolan APC, LLC
c/o Dolan Media Company
1200 Baker Building
706 Second Avenue South
Minneapolis, Minnesota 55402
Phone: (612) 317-9425
Fax: (612) 317-9434
Attention: James P. Dolan
    [1,027,823]       [88.890%]  
 
               
APC Investments, LLC
31440 Northwestern Highway
Suite 200
Farmington Hills, MI 48334
Phone: (248) 642-2515
Fax: (248) 642-3628
Attention: David A. Trott
    [104,905]       [9.073%]  
 
               
Feiwell & Hannoy Professional
Corporation
251 North Illinois Street,
Suite 1700
Indianapolis, Indiana 46204
Phone: (317) 237-2727
Fax: (317) 237-2722
Attention: Douglas Hannoy and Michael Feiwell
    [23,560]       [2.038%]  
 
               
Michael C. Barrett
5941 Club Oaks Drive
Dallas, Texas 75248
               
 
               
Jacqueline M. Barrett
5941 Club Oaks Drive
Dallas, Texas 75248

               

 

 



--------------------------------------------------------------------------------



 



                              Participating   Name, Address, Phone and Fax of
Member   Common Units     Percentage  
 
               
Robert F. Frappier
1735 North Blvd.
Houston, Texas 77098
               
 
               
James C. Frappier
[XXXXX]
[XXXXX]
               
 
               
Mary A. Daffin
11750 Gallant Ridge Lane
Houston, Texas 77082
               
 
               
Barry Tiedt
[XXXXX]
[XXXXX]
               
 
               
Abbe L. Patton
6016 Pinnacle Cr.
Little Elm, Texas 75068
               
 
               
TOTAL:
    [1,156,288]       [100.000] %

 

 



--------------------------------------------------------------------------------



 



EXHIBIT C TO
FIRST AMENDMENT
THIRD AMENDMENT TO PLEDGE AGREEMENT (DOLAN APC)
(See Attached)

 

 



--------------------------------------------------------------------------------



 



THIRD AMENDMENT TO PLEDGE AGREEMENT
(Dolan APC LLC)
THIS THIRD AMENDMENT TO PLEDGE AGREEMENT (this “Amendment”), made and entered
into as of July  _____, 2008, is made and given by DOLAN APC LLC, a Delaware
limited liability company (the “Pledgor”), in favor of U.S. BANK NATIONAL
ASSOCIATION, a national banking association as Agent (in such capacity, together
with any successors in such capacity, the “Secured Party”) for the banks (the
“Banks”) party from time to time to the Credit Agreement defined below (the
“Secured Party”).
RECITALS
A. The Pledgor, the other Borrowers party thereto, the Borrower’s Agent, the
Banks and the Secured Party are parties to a Second Amended and Restated Credit
Agreement dated as of August 8, 2007 (as the same may hereafter be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) pursuant to which the Banks agreed to extend to the Pledgor and the
other Borrowers certain credit accommodations.
B. The Pledgor has executed a Pledge Agreement in favor of the Secured Party
dated as of March 14, 2006, as amended by a First Amendment to Pledge Agreement
dated as of January 9, 2007 and a Second Amendment to Pledge Agreement dated as
of November 30, 2007 (the “Pledge Agreement”).
C. The Pledgor is the owner of the limited liability company membership
interests (the “Pledged Interests”) described in Schedule I hereto issued by the
company named therein.
D. It is a condition precedent to the obligation of the Banks to continue to
extend credit accommodations pursuant to the terms of the Credit Agreement that
this Amendment be executed and delivered by the Pledgor.
E. The Pledgor finds it advantageous, desirable and in the best interests of the
Pledgor to comply with the requirement that this Amendment be executed and
delivered to the Secured Party for the benefit of the Secured Party and the
Banks.
AGREEMENT
NOW, THEREFORE, in consideration of the premises and in order to induce the
Banks to continue to extend credit accommodations to the Pledgor thereunder, the
Pledgor hereby agrees with the Secured Party for the benefit of the Secured
Party and the Banks as follows:
Section 1. Capitalized Terms. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to them in the Pledge Agreement,
unless the context shall otherwise require.

 

 



--------------------------------------------------------------------------------



 



Section 2. Amendments. The Pledge Agreement is hereby amended as follows:
2.1 Schedule I. Schedule I to the Pledge Agreement is hereby amended in its
entirety to read as set forth on Schedule I hereto which is made part of the
Pledge Agreement as Schedule I thereto.
Section 3. Effectiveness of Amendments. The amendments contained in this
Amendment shall become effective upon delivery by the Pledgor of, and compliance
by the Pledgor with, the following:
3.1 This Amendment duly executed by the Pledgor and the Secured Party.
3.2 A certificate representing and evidencing the Pledged Interests represented
by certificate no. [6], duly endorsed to be in blank in favor of the Agent.
3.3 Certified copies of all documents evidencing any necessary corporate action,
consent or governmental or regulatory approval (if any) with respect to this
Amendment and any other instrument or agreement executed by the Pledgor in
connection with this Amendment (together with this Amendment, collectively, the
“Amendment Documents”).
3.4 The Pledgor shall have satisfied such other conditions as specified by the
Banks, including payment of all unpaid legal fees and expenses incurred by the
Banks through the date of this Amendment in connection with the Pledge Agreement
and the other Amendment Documents.
Section 4. Representations, Warranties, Authority, No Adverse Claim.
4.1 Reassertion of Representations and Warranties, No Default. The Pledgor
hereby represents that on and as of the date hereof and after giving effect to
this Amendment (a) all of the representations and warranties contained in the
Pledge Agreement and the Credit Agreement are true, correct and complete in all
material respects as of the date hereof as though made on and as of such date,
except for changes permitted by the terms of the Pledge Agreement and except for
representations and warranties made as of a specific earlier date, which shall
be true and correct in all material respects on such earlier date, and (b) there
will exist no Default or Event of Default under the Pledge Agreement, as amended
by this Amendment, or the Credit Agreement on such date which has not been
waived by the Banks.

 

 



--------------------------------------------------------------------------------



 



4.2 Authority, No Conflict, No Consent Required. The Pledgor represents and
warrants that the Pledgor has the power and legal right and authority to enter
into the Amendment Documents and has duly authorized as appropriate the
execution and delivery of the Amendment Documents by proper organizational
action, and none of the Amendment Documents nor the agreements contained herein
or therein contravenes or constitutes a default under any agreement, instrument
or indenture to which the Pledgor is a party or a signatory or a provision of
the Pledgor’s organizational documents or any other agreement or requirement of
law, or result in the imposition of any Lien on any of its property under any
agreement binding on or applicable to the Pledgor or any of its property except,
if any, in favor of the Banks. The Pledgor represents and warrants that no
consent, approval or authorization of or registration or declaration with any
Person, including but not limited to any governmental authority, is required in
connection with the execution and delivery by the Pledgor of the Amendment
Documents or other agreements and documents executed and delivered by the
Pledgor in connection therewith or the performance of obligations of the Pledgor
therein described, except for those which the Pledgor has obtained or provided
and as to which the Pledgor has delivered certified copies of documents
evidencing each such action to the Banks.
4.3 No Adverse Claim. The Pledgor warrants, acknowledges and agrees that no
events have taken place and no circumstances exist at the date hereof which
would give the Pledgor a basis to assert a defense, offset or counterclaim to
any claim of the Banks with respect to the Obligations.
Section 5. Affirmation of Pledge Agreement, Further References, Affirmation of
Security Interest. The Banks and the Pledgor each acknowledge and affirm that
the Pledge Agreement, as hereby amended, is hereby ratified and confirmed in all
respects and all terms, conditions and provisions of the Pledge Agreement,
except as amended by this Amendment, shall remain unmodified and in full force
and effect. All references in any document or instrument to the Pledge Agreement
are hereby amended and shall refer to the Pledge Agreement as amended by this
Amendment.
Section 6. Merger and Integration, Superseding Effect. This Amendment, from and
after the date hereof, embodies the entire agreement and understanding between
the parties hereto and supersedes and has merged into this Amendment all prior
oral and written agreements on the same subjects by and between the parties
hereto with the effect that this Amendment, shall control with respect to the
specific subjects hereof and thereof.
Section 7. Successors. The Amendment Documents shall be binding upon the Pledgor
and the Banks and their respective successors and assigns, and shall inure to
the benefit of the Pledgor and the Banks and the successors and assigns of the
Banks.
Section 8. Headings. The headings of various sections of this Amendment have
been inserted for reference only and shall not be deemed to be a part of this
Amendment.
Section 9. Counterparts. The Amendment Documents may be executed in several
counterparts as deemed necessary or convenient, each of which, when so executed,
shall be deemed an original, provided that all such counterparts shall be
regarded as one and the same document, and any party to the Amendment Documents
may execute any such agreement by executing a counterpart of such agreement.
Section 10. Governing Law. THE AMENDMENT DOCUMENTS SHALL BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT OF
LAW PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS, THEIR HOLDING COMPANIES AND THEIR AFFILIATES.
[Remainder of page intentionally left blank.]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Pledgor and the Secured Party have caused this Amendment
to be executed as of the date and year first above written.

            PLEDGOR:

DOLAN APC LLC
      By:           Scott Pollei        Vice President   

          ACCEPTED:
 
        U.S. BANK NATIONAL ASSOCIATION,
as Secured Party    
 
       
By:
       
 
       
 
  Michael J. Staloch    
 
  Senior Vice President    

THIRD AMENDMENT TO
PLEDGE AGREEMENT (DOLAN APC LLC)

 

S-1



--------------------------------------------------------------------------------



 



SCHEDULE I TO
THIRD AMENDMENT TO
PLEDGE AGREEMENT
SCHEDULE I
PLEDGED MEMBERSHIP INTERESTS

     
Member Interests Issuer:
  American Processing Company, LLC, a Michigan limited liability company
 
   
Percentage Ownership:
  [80.0%]
 
   
Class of Units:
  Common
 
   
Certificate Nos.:
  [                    ]
 
   
Number of Units:
  [810,000 and 118,560], respectively

 

 



--------------------------------------------------------------------------------



 



EXHIBIT D TO
FIRST AMENDMENT
THIRD AMENDMENT TO SECURITY AGREEMENT (APC)
(See Attached)

 

 



--------------------------------------------------------------------------------



 



THIRD AMENDMENT TO SECURITY AGREEMENT
(APC)
THIS THIRD AMENDMENT TO SECURITY AGREEMENT (this “Amendment”), dated as of July
 ____, 2008, is made and given by AMERICAN PROCESSING COMPANY, LLC, a Michigan
limited liability company (the “Grantor”), in favor of U.S. BANK NATIONAL
ASSOCIATION, a national banking association, as agent (in such capacity,
together with any successor in such capacity, the “Secured Party”) for the banks
(the “Banks”) party from time to time to the Credit Agreement defined below.
RECITALS
A. The Grantor, the other entities parties thereto as “Borrowers” or “Borrowers’
Agent”, the Banks and the Secured Party have entered into a Second Amended and
Restated Credit Agreement dated as of August 8, 2007 (as the same may be
amended, supplemented, extended, restated, or otherwise modified from time to
time, the “Credit Agreement”) pursuant to which the Banks have agreed to extend
to the Grantor and the other Borrowers certain credit accommodations.
B. The Grantor previously executed and delivered in favor of the Secured Party a
Security Agreement dated as of March 14, 2006, as amended by a First Amendment
to Security Agreement (APC) dated as of January 9, 2007 and a Second Amendment
to Security Agreement (APC) dated as of November 30, 2007 (the “Security
Agreement”).
C. It is a condition precedent to the Secured Party to continue to extend credit
accommodations pursuant to the terms of the Credit Agreement that this Amendment
be executed and delivered by the Grantor.
D. The Grantor finds it advantageous, desirable and in its best interests to
comply with the requirement that it execute and deliver this Amendment to the
Secured Party.
AGREEMENT
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby covenant and agree to
be bound as follows:
Section 1. Capitalized Terms. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to them in the Security
Agreement, unless the context shall otherwise require.

 

 



--------------------------------------------------------------------------------



 



Section 2. Amendments. The Security Agreement is hereby amended as follows:
2.1 Application of Proceeds. Section 21 of the Security Agreement is amended to
read in its entirety as follows:
Section 21. Application of Proceeds. All cash proceeds received by the Secured
Party in respect of any sale of, collection from, or other realization upon all
or any part of the Collateral may, in the discretion of the Secured Party, be
held by the Secured Party as collateral for, or then or at any time thereafter
be applied in whole or in part by the Secured Party against, all or any part of
the Obligations (including, without limitation, any expenses of the Secured
Party payable pursuant to Section 22 hereof) in accordance with Section 8.10 of
the Credit Agreement; provided, however, that notwithstanding the foregoing, the
Secured Party shall be entitled to retain and apply in accordance with
Section 8.10 of the Credit Agreement not more than [80.0%] of the net cash
proceeds of any such sale, collection or other realization of, from or upon the
Collateral.
Section 3. Effectiveness of Amendments. The amendments contained in this
Amendment shall become effective upon delivery by the Grantor of, and compliance
by the Grantor with, the following:
3.1 This Amendment duly executed by the Grantor.
3.2 Certified copies of all documents evidencing any necessary corporate action,
consent or governmental or regulatory approval (if any) with respect to this
Amendment and any other documents and instruments to be executed and delivered
by the Grantor in connection with this Amendment (together with this Amendment,
collectively, the “Amendment Documents”).
3.3 The Grantor shall have satisfied such other conditions as specified by the
Secured Party, including payment of all unpaid legal fees and expenses incurred
by the Secured Party through the date of this Amendment in connection with the
Security Agreement and the other Amendment Documents.
Section 4. Representations, Warranties, Authority, No Adverse Claim.
4.1 Reassertion of Representations and Warranties, No Default. The Grantor
hereby represents that on and as of the date hereof and after giving effect to
this Amendment (a) all of the representations and warranties contained in the
Security Agreement and the Credit Agreement are true, correct and complete in
all material respects as of the date hereof as though made on and as of such
date, except for changes permitted by the terms of the Security Agreement and
except for representations and warranties made as of a specific earlier date,
which shall be true and correct in all material respects on such earlier date,
and (b) there will exist no Default or Event of Default under the Security
Agreement, as amended by this Amendment, or the Credit Agreement on such date
which has not been waived by the Secured Party.

 

 



--------------------------------------------------------------------------------



 



4.2 Authority, No Conflict, No Consent Required. The Grantor represents and
warrants that the Grantor has the power and legal right and authority to enter
into the Amendment Documents and has duly authorized as appropriate the
execution and delivery of the Amendment Documents by proper organizational
action, and none of the Amendment Documents nor the agreements contained herein
or therein contravenes or constitutes a default under any agreement, instrument
or indenture to which the Grantor is a party or a signatory or a provision of
the Grantor’s organizational documents or any other agreement or requirement of
law, or result in the imposition of any lien on any of its property under any
agreement binding on or applicable to the Grantor or any of its property except,
if any, in favor of the Secured Party. The Grantor represents and warrants that
no consent, approval or authorization of or registration or declaration with any
person, including but not limited to any governmental authority, is required in
connection with the execution and delivery by the Grantor of the Amendment
Documents or other agreements and documents executed and delivered by the
Grantor in connection therewith or the performance of obligations of the
Borrower therein described, except for those which the Grantor has obtained or
provided and as to which the Grantor has delivered certified copies of documents
evidencing each such action to the Secured Party.
4.3 No Adverse Claim. The Grantor warrants, acknowledges and agrees that no
events have taken place and no circumstances exist at the date hereof which
would give the Grantor a basis to assert a defense, offset or counterclaim to
any claim of the Secured Party with respect to Grantor’s obligations under the
Security Agreement as amended by this Amendment.
Section 5. Affirmation of Security Agreement, Further References, Affirmation of
Security Interest. The Secured Party and Grantor each acknowledge and affirm
that the Security Agreement, as hereby amended, is hereby ratified and confirmed
in all respects and all terms, conditions and provisions of the Security
Agreement, except as amended by this Amendment, shall remain unmodified and in
full force and effect. All references in any document or instrument to the
Security Agreement are hereby amended and shall refer to the Security Agreement
as amended by this Amendment.
Section 6. Merger and Integration, Superseding Effect. This Amendment, from and
after the date hereof, embodies the entire agreement and understanding between
the parties hereto and supersedes and has merged into this Amendment all prior
oral and written agreements on the same subjects by and between the parties
hereto with the effect that this Amendment, shall control with respect to the
specific subjects hereof and thereof.
Section 7. Successors. The Amendment Documents shall be binding upon the Grantor
and the Secured Party and their respective successors and assigns, and shall
inure to the benefit of the Grantor and the Secured Party and the successors and
assigns of the Lender.
Section 8. Headings. The headings of various sections of this Amendment have
been inserted for reference only and shall not be deemed to be a part of this
Amendment.
Section 9. Counterparts. The Amendment Documents may be executed in several
counterparts as deemed necessary or convenient, each of which, when so executed,
shall be deemed an original, provided that all such counterparts shall be
regarded as one and the same document, and either party to the Amendment
Documents may execute any such agreement by executing a counterpart of such
agreement.

 

 



--------------------------------------------------------------------------------



 



Section 10. Governing Law. THE AMENDMENT DOCUMENTS SHALL BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT OF
LAW PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS, THEIR HOLDING COMPANIES AND THEIR AFFILIATES.
[Remainder of this page intentionally left blank.]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Grantor and the Secured Party have caused this Agreement
to be duly executed and delivered by its officer thereunto duly authorized as of
the date first above written.

                  Organizational ID # B8928W   AMERICAN PROCESSING COMPANY, LLC
   
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Address for Grantor:
1200 Baker Building
706 Second Avenue South
Minneapolis, MN 55402
Fax: (612) 321-0563
Attention: Scott Pollei

              ACCEPTED:
 
            U.S. BANK NATIONAL ASSOCIATION,
as Secured Party    
 
           
By:
                     
 
  Name:        
 
           
 
  Title:        
 
           

Address for the Secured Party:
U.S. Bank National Association
800 Nicollet Mall
Minneapolis, MN 55402
Fax: (612) 303-2264
Attention: Michael J. Staloch (BC-MN-H03P)
[Signature page to Third Amendment to Security Agreement
(American Processing Company, LLC)]

 

S-1



--------------------------------------------------------------------------------



 



EXHIBIT E TO
FIRST AMENDMENT
APC SIDE LETTER AMENDMENT
(See Attached)

 

 



--------------------------------------------------------------------------------



 



July __, 2008
APC Investments, LLC
31440 Northwestern Highway
Suite 200
Farmington Hills, MI 48334
Feiwell & Hannoy, PC
251 North Illinois Street
Suite 1700
Indianapolis, IN 46204
[NDEx Sellers]

         
 
  Re:   American Processing Company, LLC, a Michigan limited liability company
(the “Company”)

Gentlemen:
In connection with the First Amendment to the Second Amended and Restated Credit
Agreement dated as of July 28, 2008 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among the Company,
Dolan APC LLC, a Delaware limited liability company, the other entities party
thereto as “Borrowers”, the Borrowers’ Agent, U.S. Bank National Association, as
agent (in such capacity, the “Agent”) on behalf of the financial institutions
party thereto as “Banks”, and such Banks, together with all other agreements,
documents and instruments entered into by Company in connection therewith
(collectively, the “Loan Documents”), Agent hereby agrees with you as follows:

1.  
Section 6.7(d) of the Credit Agreement permits “Restricted Payments” (as defined
therein) consisting of dividends payable to members of the Company other than a
Borrower pursuant to the Company’s Amended and Restated Operating Agreement to
be made by the Company. Agent acknowledges that the Company’s Amended and
Restated Operating Agreement restricts the Company from amending, modifying or
waiving such provision without the prior written consent of such member(s).
  2.  
You are hereby deemed, so long as you remain a member of the Company, an
intended third-party beneficiary of the proviso to Section 21 of that certain
Security Agreement (APC) dated as of March 14, 2006, as amended by a First
Amendment to Security Agreement dated as of January 9, 2007, a Second Amendment
to Security Agreement dated November 30, 2007 and a Third Amendment to Security
Agreement dated concurrently herewith (as amended, restated, supplemented or
otherwise modified from time to time, the “Security Agreement”) by the Company
in favor of the Agent. You hereby consent to the Third Amendment to Security
Agreement amending such proviso and Agent agrees (i) not to further amend,
modify or waive such proviso without your prior written consent, which consent
shall not be unreasonably withheld, and (ii) following receipt of the cash
proceeds from any sale of, collection from, or other realization upon all or any
part of the Collateral (as defined in the Security Agreement) as contemplated in
such Section 21, Agent shall promptly remit [______]% of the net cash proceeds
from any such sale of, collection or other realization to the Company for
distribution to the parties entitled thereto.

 

 



--------------------------------------------------------------------------------



 



APC Investments, LLC
Feiwell & Hannoy, PC
July  _____, 2008
Page 2
This letter agreement shall be governed by the internal laws of the State of
Minnesota. This letter agreement shall be binding on the successors, assigns,
heirs and administrators of the parties hereto. This letter agreement may be
executed in any number of separate counterparts, each of which shall,
collectively and separately, constitute one agreement. Signatures delivered by
facsimile or other electronic transmission shall be treated as original
signatures for all purposes hereof, including enforcement of this letter
agreement. This letter amends and restates in its entirety that certain letter
agreement dated as of November 30, 2007 between the Company, Trott and Trott,
P.C., Feiwell & Hannoy, PC and the Agent.

              Sincerely,
 
            U.S. Bank National Association,
as Agent    
 
           
By:
                          Michael J. Staloch         Senior Vice President    
 
            Agreed to and Accepted:    
 
            APC Investments, LLC    
 
           
By:
                     
 
  Title:        
 
           
 
            Feiwell & Hannoy, PC    
 
           
By:
                     
 
  Title:        
 
           
 
            [NDEx Sellers]    
 
           
By:
                     
 
  Title:        
 
           
 
            Acknowledged:    
 
            Dolan APC LLC    
 
           
By:
                          Scott Pollei         Vice President    

 

 



--------------------------------------------------------------------------------



 



EXHIBIT F TO
FIRST AMENDMENT
JOINDER AGREEMENT (CREDIT AGREEMENT)

(See Attached)

 

 



--------------------------------------------------------------------------------



 



JOINDER AGREEMENT
This Joinder Agreement (this “Agreement”), dated as of July  _____, 2008 (the
“Effective Date”), is made by THP/NDEX AIV CORP., a Delaware corporation
(“THP”), THP/NDEX AIV L.P., a Delaware limited partnership (“THP LP”), NATIONAL
DEFAULT EXCHANGE HOLDINGS, L.P., a Delaware limited partnership (“NDEx
Holdings”), NATIONAL DEFAULT EXCHANGE MANAGEMENT, INC., a Delaware corporation
(“NDEx Management”), NATIONAL DEFAULT EXCHANGE GP, LLC, a Delaware limited
liability company, NATIONAL DEFAULT EXCHANGE LP, a Delaware limited partnership,
NDEX TECHNOLOGIES, LLC, a Texas limited liability company, NDEX WEST, LLC, a
Delaware limited liability company and NDEX TITLE SERVICES, LLC, a Texas limited
liability company (collectively, the “NDEx Subsidiaries”) in favor of U.S. BANK
NATIONAL ASSOCIATION, as Agent for the Banks under the Credit Agreement (each as
defined below). Each of THP, THP LP, NDEx Holdings, NDEx Management and each of
the NDEx Subsidiaries are referred to herein individually as a “New Borrower”
and collectively as the “New Borrowers”.
RECITALS
A. Dolan Media Company, a Delaware corporation, Dolan Finance Company, a
Minnesota corporation, Dolan Publishing Company, a Delaware corporation, Dolan
Publishing Finance Company, a Minnesota corporation, Cleo Company, a Delaware
corporation, Long Island Business News, Inc., a New York corporation, Daily
Journal of Commerce, Inc., a Delaware corporation, Lawyer’s Weekly, Inc., a
Delaware corporation, Legal Ledger, Inc., a Minnesota corporation, The Journal
Record Publishing Co., a Delaware corporation, Daily Reporter Publishing
Company, a Delaware corporation, New Orleans Publishing Group, Inc., a Louisiana
corporation, NOPG, L.L.C., a Louisiana limited liability company, Wisconsin
Publishing Company, a Minnesota corporation, Legal Com of Delaware, Inc., a
Delaware corporation, Missouri Lawyers Media, Inc., a Missouri corporation, The
Daily Record Company, a Maryland corporation, Idaho Business Review, Inc., an
Idaho corporation, Finance and Commerce, Inc., a Minnesota corporation, Counsel
Press, LLC, a Delaware limited liability company, Arizona News Service, LLC, a
Delaware limited liability company, Dolan DLN LLC, a Delaware limited liability
company, Dolan APC LLC, a Delaware limited liability company, and American
Processing Company, LLC, a Michigan limited liability company (individually, an
“Existing Borrower” and, collectively, the “Existing Borrowers”), the Borrowers’
Agent party thereto, the banks which are signatories thereto (individually, a
“Bank” and, collectively, the “Banks”), and U.S. Bank National Association, as
agent for the Banks (in such capacity, the “Agent”), have entered into a Second
Amended and Restated Credit Agreement dated as of August 8, 2007 (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”).
B. The New Borrowers desire to become Borrowers under the Credit Agreement and
the other Loan Documents (as defined therein).

 

 



--------------------------------------------------------------------------------



 



NOW THEREFORE, for and in consideration of the mutual covenants, conditions,
stipulations and agreements set forth herein and in the Credit Agreement and the
other Loan Documents, and other valuable consideration, the receipt of which is
hereby acknowledged, the undersigned hereby consent and agree as follows:
1. Capitalized terms used in this Agreement, but not otherwise defined, shall
have the meanings ascribed to them in the Credit Agreement.
2. Without in any manner affecting the Existing Borrowers’ joint and several
liability under the Loan Documents, each New Borrower hereby jointly and
severally assumes and agrees to perform all of the terms, restrictions,
obligations and conditions of a “Borrower” under the Credit Agreement, the Notes
and each other Loan Document to which any Existing Borrower is a party and, by
execution of this Agreement, is hereby designated a “Borrower” for purposes of,
and agrees to be bound by, each and all terms of the Credit Agreement, the Notes
and each other Loan Document to which any Existing Borrower is a party. Without
limiting the generality of the foregoing, each New Borrower hereby (a) expressly
agrees that it is jointly and severally liable for and assumes all Obligations
under the Credit Agreement, the Notes and all other Loan Documents to which any
Existing Borrower is a party, and (b) agrees to perform for the Agent’s and the
Banks’ benefit and be bound by the terms and covenants of the Credit Agreement,
the Notes or each other Loan Document to which any Existing Borrower is a party.
3. Subject to Section 5 hereof, the Agent confirms that each New Borrower is a
“Borrower” under the Loan Documents and all of the rights and obligations of a
Borrower under the Credit Agreement shall inure to and bind, as a joint and
several obligor, each New Borrower.
4. Each New Borrower represents to the Agent and the Banks that:
(a) It is a limited partnership, corporation or limited liability company duly
organized, validly existing and in good standing under the laws of the state of
its formation, organization or incorporation, as applicable, and has the power
and authority and the legal right to own and operate its properties and to
conduct the business in which it is currently engaged.
(b) It has the power and authority and the legal right to execute and deliver,
and to perform its obligations under, this Agreement, the Credit Agreement, the
Notes and all other Loan Documents and has taken all necessary action required
by its form of organization to authorize such execution, delivery and
performance.
(c) This Agreement, the Credit Agreement, the Notes and all other Loan Documents
constitute its legal, valid and binding obligations enforceable in accordance
with their terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

 

 



--------------------------------------------------------------------------------



 



(d) The execution, delivery and performance of this Agreement, the Credit
Agreement and all other Loan Documents will not (i) violate any provision of any
law, statute, rule or regulation or any order, writ, judgment, injunction,
decree, determination or award of any court, governmental agency or arbitrator
presently in effect having applicability to it, (ii) violate or contravene any
provision of its organizational documents, or (iii) result in a breach of or
constitute a default under any indenture, loan or credit agreement or any other
agreement, lease or instrument to which it is a party or by which it or any of
its properties may be bound or result in the creation of any lien thereunder. It
is not in default under or in violation of any such law, statute, rule or
regulation, order, writ, judgment, injunction, decree, determination or award or
any such indenture, loan or credit agreement or other agreement, lease or
instrument in any case in which the consequences of such default or violation
could have a material adverse effect on its business, operations, properties,
assets or condition (financial or otherwise).
(e) No order, consent, approval, license, authorization or validation of, or
filing, recording or registration with, or exemption by, any governmental or
public body or authority is required on its part to authorize, or is required in
connection with the execution, delivery and performance of, or the legality,
validity, binding effect or enforceability of, this Agreement, the Credit
Agreement, the Notes and all other Loan Documents.
(f) There are no actions, suits or proceedings pending or, to its knowledge,
threatened against or affecting it or any of its properties before any court or
arbitrator, or any governmental department, board, agency or other
instrumentality which, if determined adversely to it, would have a material
adverse effect on its business, operations, property or condition (financial or
otherwise) or on its ability to perform its obligations hereunder and under this
Agreement, the Credit Agreement, the Notes and all other Loan Documents.
(g) It expects to derive benefits from the transactions resulting in the
creation of the Obligations. The Agent and the Banks may rely conclusively on
the continuing warranty, hereby made, that each New Borrower continues to be
benefited by the Banks’ extension of credit accommodations to the Borrowers and
neither the Agent nor the Banks shall have any duty to inquire into or confirm
the receipt of any such benefits, and this Agreement, the Credit Agreement, the
Notes and all other Loan Documents to which it is a party shall be effective and
enforceable by the Agent and the Banks without regard to the receipt, nature or
value of any such benefits.
(h) The representations and warranties contained in Article IV of the Credit
Agreement are true and correct, with respect to each New Borrower, as of the
Effective Date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they are true and correct
as of such earlier date, and after giving effect to this Agreement, there will
exist no breach of such representations and warranties.
5. Effectiveness. This Agreement shall become effective upon satisfaction by the
New Borrower of the conditions set forth in Sections 3.1(a)(i), 3.1(a)(ii),
3.1(a)(iii), 3.1(a)(iv), 3.1(b), 3.1(c), 3.1(e) and 3.1(f) of the Credit
Agreement (with respect to the New Borrowers only), provided that any such
condition to be performed or dated on or as of the Closing Date shall be
performed or dated on or as of the Effective Date.

 

 



--------------------------------------------------------------------------------



 



6. Governing Law and Construction. THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY
OF THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF, BUT
GIVING EFFECT TO FEDERAL LAWS OF THE UNITED STATES APPLICABLE TO NATIONAL BANKS.
Whenever possible, each provision of this Agreement and any other statement,
instrument or transaction contemplated hereby or thereby or relating hereto or
thereto shall be interpreted in such manner as to be effective and valid under
such applicable law, but, if any provision of this Agreement or any other
statement, instrument or transaction contemplated hereby or thereby or relating
hereto or thereto shall be held to be prohibited or invalid under such
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement or any other statement, instrument
or transaction contemplated hereby or thereby or relating hereto or thereto.
7. Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT.
8. Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument, and
any of the parties hereto may execute this Agreement by signing any such
counterpart.
9. New Borrower Acknowledgements. Each New Borrower hereby acknowledges that
(a) it has received from the Borrowers’ Agent true and correct copies of each
Loan Document, (b) it has been advised by counsel in the negotiation, execution
and delivery of this Agreement, and (c) such New Borrower shall rely entirely
upon its own judgment with respect to its business, and any review, inspection
or supervision of, or information supplied to, such New Borrower by the Banks is
for the protection of the Banks and neither the New Borrower nor any third party
is entitled to rely thereon.
(REMAINDER OF PAGE IS INTENTIONALLY LEFT BLANK)

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

                      THP/NDEX AIV CORP.,
a New Borrower
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               
 
                    THP/NDEX AIV L.P.,
a New Borrower    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               
 
                    NATIONAL DEFAULT EXCHANGE MANAGEMENT, INC.,
a New Borrower    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               
 
                    NATIONAL DEFAULT EXCHANGE
HOLDINGS, L.P.,
a New Borrower    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               
 
                    NATIONAL DEFAULT EXCHANGE GP, LLC,
a New Borrower    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

JOINDER AGREEMENT
(CREDIT AGREEMENT)

 

S-1



--------------------------------------------------------------------------------



 



                      NATIONAL DEFAULT EXCHANGE LP,
a New Borrower    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               
 
                    NDEX TECHNOLOGIES, LLC,
a New Borrower    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               
 
                    NDEX WEST, LLC,
a New Borrower    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               
 
                    NDEX TITLE SERVICES, LLC,
a New Borrower    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Address for purposes of notice:
1200 Baker Building
706 Second Avenue South
Minneapolis, MN 55402
Attention: Scott Pollei
JOINDER AGREEMENT
(CREDIT AGREEMENT)

 

S-2



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION,
as Agent
      By:           Michael J. Staloch        Senior Vice President   

JOINDER AGREEMENT
(CREDIT AGREEMENT)

 

S-3



--------------------------------------------------------------------------------



 



REAFFIRMATION BY EXISTING BORROWERS
The undersigned, each an Existing Borrower, as defined in the Joinder Agreement
(the “Joinder Agreement”) dated as of June  _____, 2008 made by THP/NDEx AIV
Corp., THP/NDEx AIV L.P., National Default Exchange Holdings, L.P., National
Default Management, Inc., National Default Exchange GP, LLC, National Default
Exchange LP, NDEx Technologies, LLC, NDEx West, LLC and NDEx Title Services, LLC
in favor of U.S. Bank National Association, as Agent for the Banks under the
Credit Agreement (each as defined in the Joinder Agreement), each acknowledges
receipt of the Joinder Agreement and acknowledges and affirms that each Loan
Document, as modified by the Joinder Agreement, is hereby ratified and confirmed
in all respects and all terms, conditions and provisions of each Loan Document,
except as modified by the Joinder Agreement, shall remain unmodified and in full
force and effect. All references in any document or instrument to any Loan
Document are hereby amended and shall refer to such Loan Document as modified by
the Joinder Agreement.

                  DOLAN MEDIA COMPANY,     as a Borrower and as Borrowers’ Agent
   
 
           
 
  By:        
 
           
 
      Scott Pollei    
 
      Executive Vice President and
Chief Financial Officer    
 
                DOLAN FINANCE COMPANY         DOLAN PUBLISHING COMPANY        
DOLAN PUBLISHING FINANCE COMPANY         CLEO COMPANY         LONG ISLAND
BUSINESS NEWS, INC.         DAILY JOURNAL OF COMMERCE, INC.         LAWYER’S
WEEKLY, INC.         LEGAL LEDGER, INC.         THE JOURNAL RECORD PUBLISHING
CO.         DAILY REPORTER PUBLISHING COMPANY         NEW ORLEANS PUBLISHING
GROUP, INC.         NOPG, L.L.C.         WISCONSIN PUBLISHING COMPANY        
LEGAL COM OF DELAWARE, INC.         MISSOURI LAWYERS MEDIA, INC.         THE
DAILY RECORD COMPANY         IDAHO BUSINESS REVIEW, INC.         FINANCE AND
COMMERCE, INC.         COUNSEL PRESS, LLC         ARIZONA NEWS SERVICE, LLC    
    DOLAN DLN LLC         DOLAN APC LLC         AMERICAN PROCESSING COMPANY, LLC
   
 
           
 
  By:        
 
           
 
      Scott Pollei    
 
      Vice President    

 

 



--------------------------------------------------------------------------------



 



EXHIBIT G TO
FIRST AMENDMENT
JOINDER AGREEMENT (SECURITY AGREEMENT)
(See Attached)

 

 



--------------------------------------------------------------------------------



 



JOINDER AGREEMENT (SECURITY AGREEMENT)
This JOINDER AGREEMENT (SECURITY AGREEMENT), dated as of July  _____, 2008 (this
“Agreement”), is made and given by NATIONAL DEFAULT EXCHANGE HOLDINGS, L.P., a
Delaware limited partnership, THP/NDEX AIV CORP., a Delaware corporation,
THP/NDEX AIV L.P., a Delaware limited partnership, NATIONAL DEFAULT EXCHANGE
MANAGEMENT, INC., a Delaware corporation, NATIONAL DEFAULT EXCHANGE GP, LLC, a
Delaware limited liability company, NATIONAL DEFAULT EXCHANGE LP, a Delaware
limited partnership, NDEX TECHNOLOGIES, LLC, a Texas limited liability company,
NDEX WEST, LLC, a Delaware limited liability company, and NDEX TITLE SERVICES,
LLC, a Texas limited liability company (individually, a “Joining Party” and,
collectively, the “Joining Parties”), and is delivered to the Secured Party (as
defined below) pursuant to Section 27 of that certain Security Agreement, dated
as of August 31, 2004 (as the same may be amended, supplemented or supplemented
from time to time, the “Security Agreement”), among each Grantor thereto from
time to time and U.S. Bank National Association, as Agent for the Banks (the
“Secured Party”) under that certain Second Amended and Restated Credit Agreement
dated as of August 8, 2007 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”) by and among each Grantor, Dolan Media
Company, as the Borrowers’ Agent, the banks from time to time party thereto (the
“Banks”), and U.S. Bank National Association, as Agent for the Banks.
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Security Agreement.
Pursuant to Section 27 of the Security Agreement, by its execution of this
Agreement, each Joining Party becomes a party to the Security Agreement bound by
all of the terms and conditions thereof, and, from and after the date hereof, is
a Grantor entitled to all of the rights and benefits and bound by all of the
obligations of a Grantor under the Security Agreement. Each Joining Party hereby
acknowledges that by becoming a party to the Security Agreement such Joining
Party has granted, and hereby does grant, to the Secured Party for the benefit
of the Secured Party and the Banks a Security Interest in all of such Joining
Party’s right, title, and interest in and to the Collateral as set forth in
Section 2 of the Security Agreement. The Joining Parties’ legal names (as set
forth in their respective constituent documents filed with the appropriate
governmental official or agency) and jurisdictions of organization are as set
forth in the opening paragraph hereof. The organizational numbers, if any, of
the Joining Parties, and the addresses of the chief places of business and chief
executive offices of the Joining Parties, are set forth under the Joining
Parties’ signatures hereto. The Joining Parties hereby ratify, as of the date
hereof, and agree to be bound jointly and severally with each other Joining
Party and Grantor, by, all of the terms, provisions, obligations and conditions
applicable to a Grantor in the Security Agreement.

 

 



--------------------------------------------------------------------------------



 



This Agreement and any amendments, waivers, consents or supplements hereto or in
connection herewith may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.
This Agreement shall be binding upon the parties hereto and their respective
executors, administrators, other legal representatives, successors and assigns,
and shall inure to the benefit of the Secured Party, its successors and assigns
and shall be governed by the laws of the State of Minnesota without reference to
principles of conflict of laws.
[The next page is the signature page.]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Joining Parties, by their respective officers duly
authorized, intending to be legally bound, have caused this Agreement to be duly
executed and delivered, and the Secured Party has caused the same to be accepted
by its authorized representative, as of the date first above written.

                      THP/NDEX AIV CORP.    
 
               
 
  By:            
 
               
 
      Scott Pollei        
 
      Vice President        
 
                    Organizational ID No. [                    ]    
 
                    Address:     1200 Baker Building         706 Second Avenue
South         Minneapolis, MN 55402         Fax: (612) 321-0563        
Attention: Scott Pollei    
 
                    THP/NDEX AIV L.P.    
 
               
 
  By:            
 
               
 
      Scott Pollei        
 
      Vice President        
 
                    Organizational ID No. [                    ]    
 
                    Address:         1200 Baker Building         706 Second
Avenue South         Minneapolis, MN 55402         Fax: (612) 321-0563        
Attention: Scott Pollei    

JOINDER AGREEMENT
(SECURITY AGREEMENT)

 

S-1



--------------------------------------------------------------------------------



 



                  NATIONAL DEFAULT EXCHANGE HOLDINGS, L.P.    
 
           
 
  By:        
 
           
 
      Scott Pollei    
 
      Vice President    
 
                Organizational ID No. [                    ]
 
                Address:     1200 Baker Building     706 Second Avenue South    
Minneapolis, MN 55402     Fax: (612) 321-0563     Attention: Scott Pollei
 
                NATIONAL DEFAULT EXCHANGE MANAGEMENT, INC.
 
           
 
  By:        
 
           
 
      Scott Pollei    
 
      Vice President    
 
                Organizational ID No. [                    ]
 
                Address:     1200 Baker Building     706 Second Avenue South    
Minneapolis, MN 55402     Fax: (612) 321-0563     Attention: Scott Pollei

JOINDER AGREEMENT
(SECURITY AGREEMENT)

 

S-2



--------------------------------------------------------------------------------



 



                  NATIONAL DEFAULT EXCHANGE GP, LLC
 
           
 
  By:        
 
           
 
      Scott Pollei    
 
      Vice President    
 
                Organizational ID No. [                    ]
 
                Address:     1200 Baker Building     706 Second Avenue South    
Minneapolis, MN 55402     Fax: (612) 321-0563     Attention: Scott Pollei
 
                NATIONAL DEFAULT EXCHANGE LP
 
           
 
  By:        
 
           
 
      Scott Pollei    
 
      Vice President    
 
                Organizational ID No. [                    ]
 
                Address:     1200 Baker Building     706 Second Avenue South    
Minneapolis, MN 55402     Fax: (612) 321-0563     Attention: Scott Pollei

JOINDER AGREEMENT
(SECURITY AGREEMENT)

 

S-3



--------------------------------------------------------------------------------



 



                  NDEX TECHNOLOGIES, LLC
 
           
 
  By:        
 
           
 
      Scott Pollei    
 
      Vice President    
 
                Organizational ID No. [                    ]
 
                Address:     1200 Baker Building     706 Second Avenue South    
Minneapolis, MN 55402     Fax: (612) 321-0563     Attention: Scott Pollei
 
                NDEX WEST, LLC
 
           
 
  By:        
 
           
 
      Scott Pollei    
 
      Vice President    
 
                Organizational ID No. [                    ]
 
                Address:     1200 Baker Building     706 Second Avenue South    
Minneapolis, MN 55402     Fax: (612) 321-0563     Attention: Scott Pollei

JOINDER AGREEMENT
(SECURITY AGREEMENT)

 

S-4



--------------------------------------------------------------------------------



 



                  NDEX TITLE SERVICES, LLC
 
           
 
  By:        
 
           
 
      Scott Pollei    
 
      Vice President    
 
                Organizational ID No. [                    ]
 
                Address:     1200 Baker Building     706 Second Avenue South    
Minneapolis, MN 55402     Fax: (612) 321-0563     Attention: Scott Pollei

          Acknowledged and accepted:
 
        U.S. BANK NATIONAL ASSOCIATION,
as Secured Party    
 
       
By:
       
 
       
 
  Michael J. Staloch    
 
  Senior Vice President    

JOINDER AGREEMENT
(SECURITY AGREEMENT)

 

S-5